Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION REPORTS FOURTH QUARTER AND YEAR-END 2009 RESULTS Declares Fourth Quarter Dividend of $0.50 Per Share and Establishes a 2010 Quarterly Dividend Target Mobile, Alabama, January 29, 2010 – International Shipholding Corporation (NYSE: ISH) today announced the financial results for the fourth quarter and year ended December 31, Report Highlights · Generated net income of $10.777 million for the three months ended December 31, 2009 · Declares sixth consecutive quarterly dividend of $0.50 per share payable on March 1, 2010 to shareholders of record as of February 17, 2010 Net Income International Shipholding Corporation today reported results for the three months and year ended December 31, 2009.The Company reported net income of $10.777 million for the three months ended December 31, 2009, after a one time loss of $2.1 million on the sale of an obsolete foreign flag container vessel, compared to $4.909 million for the three months ended December 31, 2008.For the full year 2009, net income was $42.221 million, compared to $39.049 million for the 2008 year. Results for the 2008 year included net income from discontinued LASH Liner service of $4.827 million and a $15.900 million gain from the sale of a vessel. Mr. Niels M. Johnsen, chairman and chief executive officer, stated: “The Company continues to deliver strong operating results.Our fleet’s diversified portfolio of medium to long-term contracts produced the 2009 year results despite the global economic slowdown.” “In addition, we grew our fleet with an agreement to purchase three new handysize double-hull drybulk carriers scheduled for deliveries between the fourth quarter of 2010 and the first quarter of 2011 and a participation in a joint venture that has contracted to build eight new mini bulkers. These two transactions have positioned us for growth by further diversifying our portfolio and increasing our long-term earnings potential. As we enter 2010, we will continue to seek accretive opportunities that align with our long-term growth strategy.” Operating Income Operating Income for the three months ended December 31, 2009 was $7.7 million, including a loss of $2.1 million on the sale of an obsolete foreign flag container vessel used in its Time Charter segment.For the comparable period in 2008, Operating Income was $5.4 million. The Company’s Time Charter segment posted higher results for the fourth quarter of 2009 from the continued carriage of supplemental cargoes on its U.S. flag Pure Car Truck Carrier fleet. The results for the Contract of Affreightment segment were lower compared to the prior-year period, primarily as a result of a scheduled reduction in the contracted freight rates.The lower rates will be in place through the end of the contract. In the Company’s Rail Ferry segment, fourth-quarter 2009 results declined from the comparable quarter in 2008.Northbound cargo volumes continue to be impacted by the drop in demand for imported consumer commodities in the United States. Administrative and General Expense Administrative and general expenses were slightly higher in the fourth quarter of 2009 compared to the fourth quarter of 2008.The 2009 amount includes a $750,000 accrued contingent liability associated with incentives received in 2007 from various Alabama agencies to relocate our corporate headquarters. Interest Income and Expense Interest Expense for the three months ended December 31, 2009 increased from the same period in 2008, reflecting the financing associated with the acquisition of two vessels, which were subsequently sold and financed to a third party to support our service in Indonesia. Income from this financing is reflected as “Other Income from Vessel Financing”. The gain of $980,000 on the Sale of Investment reflects the book gain from the liquidation of our stock investment portfolio. Federal Income Tax Benefit The
